Citation Nr: 0609746	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for head 
trauma residuals, to include headaches.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
liver disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for Hepatitis B and C.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

6.  Entitlement to service connection for asbestosis.

7.  Entitlement to service connection for a mental disorder, 
to include post-traumatic stress disorder (PTSD), a 
depressive disorder, and a bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had active service from June 1974 to October 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues, including reopened claims for service connection 
for head trauma and a liver disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The RO denied service connection for residuals of a head 
injury, to include headaches, in June 1992, on the basis that 
although a service medical record showed a laceration over 
the right eye had occurred during service, no residuals were 
noted at separation.  The veteran was notified in writing of 
the decision in June 1992, but he did not perfect a 
substantive appeal within one year of notification.

2.  The additional evidence which has been presented since 
the prior decision includes testimony from the veteran in 
which he describes the head injury in service which he 
believes resulted in his current headaches, and a medical 
opinion linking current headaches to the injury in service.

3.  The evidence received since the previous RO decision 
bears directly and substantially upon the issue of 
entitlement to service connection for head trauma and, when 
considered alone or together with all of the evidence, both 
old and new, must be considered to fairly decide the claim.

4.  The RO denied service connection for a liver disability 
in June 1992 on the basis that liver disease was not shown in 
service.  The veteran was notified in writing of the decision 
in June 1992, but he did not perfect a substantive appeal 
within one year of notification.

5.  The additional evidence which has been presented since 
the prior decision includes testimony from the veteran in 
which he describes the exposure to hepatitis and associated 
risk factors in service which he believes resulted in his 
current liver disease, and a medical opinion linking current 
liver disease and hepatitis to the reported risk factors in 
service.

6.  The evidence received since the previous RO decision 
bears directly and substantially upon the issue of service 
connection for liver disease and, when considered alone or 
together with all of the evidence, both old and new, must be 
considered to fairly decide the claim.

CONCLUSIONS OF LAW

1.  The evidence received since the previous RO decision 
denying service connection for residuals of head trauma is 
new and material, and the claim for service connection for 
residuals of a head injury, to include headaches, is 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).

2.  The evidence received since the previous RO decision 
denying service connection for liver disease is new and 
material, and the claim for service connection for liver 
disease is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) VA must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decisions, the statement of the 
case (SOC), supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The SOC and SSOCs 
included a summary of the evidence that had been obtained and 
considered.  They also included the requirements that must be 
met to establish the benefits.  Other communications, such as 
a letter from the RO dated in February 2002 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically told the veteran to provide the evidence which 
the RO had requested as soon as possible.  Thus, the fourth 
element is satisfied.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The veteran's initial VCAA letter was provided in February 
2002 which was prior to the adjudication of his claims.  He 
was given the VCAA notice letter and was given an ample 
opportunity to respond.  He has not claimed any prejudice as 
a result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the new and material evidence issues 
on appeal has been obtained.  The record includes his current 
post service treatment records.  The veteran has had a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Whether New And Material Evidence Has Been Presented To 
Reopen A
 Claim Of Entitlement To Service Connection For Head Trauma
 Residuals, To Include Headaches.

The veteran contends that the RO made a mistake by failing to 
reopen and grant his claim for service connection for 
residuals of head trauma.  He originally submitted a claim 
for disability compensation for a head injury in January 
1992.  In connection with the claim, the RO obtained the 
veteran's service medical records.  The records reflected 
that he sustained a head injury on an unspecified date when 
he was struck by an unknown assailant  This resulted in a one 
inch laceration over the right eye which required five 
sutures to close.    

In a rating decision of June 1992, the RO denied service 
connection for residuals of a head injury.  It was noted that 
the veteran had a laceration over the right eye during 
service but no residuals were noted at separation.  
Therefore, the RO concluded that that service connection for 
such disability was not warranted.  The veteran was informed 
in writing of the denial later that month.  He did not file a 
notice of disagreement within a year of notification of the 
decision.  Accordingly, the decision became final.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  Pursuant to 38 
U.S.C.A. § 7105, a decision by the RO may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  The exception to this rule is 
described under 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a VA decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c)

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a);  

In June 2001, the veteran submitted a letter in which he 
requested the RO to reopen the claim for service connection 
for residuals of a head injury.  The additional evidence 
which has been presented since the prior decisions includes 
testimony given by the veteran during the hearing held in 
April 2005 in which he recounted the occurrence of a head 
injury in service when someone hit him in the forehead with a 
large glass pitcher.  

The additional evidence also includes an April 2005 from a 
private physician, Frank H. Lucido, M.D., in which he stated 
that "These headaches have been present since your head 
injury in the Navy.  It is my opinion that, as likely as not, 
your head injury in the Navy is the cause of your 
headaches."  

There was no testimony or medical evidence of a nexus at the 
time the claim was originally denied.  Thus, the additional 
evidence which has been presented provides information which 
was not previously of record, bears directly and 
substantially upon the issue and, when considered alone or 
together with all of the evidence, both old and new, must be 
considered to fairly decide the claim.  The additional 
evidence tends to prove the element that was the specified 
basis for the last disallowance.  
Accordingly, the petition to reopen the claim is granted.

II. Whether New And Material Evidence Has Been Presented To 
Reopen A Claim Of Entitlement To Service Connection For A 
Liver Disability.

The RO denied service connection for a liver disability in 
June 1992 on the basis that liver disease was not shown in 
service.  The veteran was notified in writing of the decision 
in June 1992, but he did not perfect a substantive appeal 
within one year of notification.

The additional evidence which has been presented since the 
prior decision includes testimony from the veteran in which 
he describes exposure to hepatitis and associated risk 
factors in service which he believes resulted in his current 
liver disease, and a medical opinion linking current liver 
disease and hepatitis to factors in service.  A letter from 
Frank H. Lucido, M.D., contains the following opinion:

You have told me that when you were in the Navy, 
you were exposed to a fellow serviceman who was 
diagnosed with Hepatitis B, and that 500 people who 
had been in contact with him were required to get 
shots once his illness was diagnosed.  You said you 
had about 37 shots in a three week span, and that 
there would be blood running down your arms 
following these inoculations.  If this is the case, 
I believe that this illness, as likely as not, 
could have later caused you to develop chronic 
liver disease.  This high volume of shots and the 
possible exposure to blood of other people may have 
contributed to you developing Hepatitis C also.  I 
believe that the jet gun type inoculation used in 
the military could expose a person to contaminated 
blood.  You have been diagnosed with Hepatitis C, 
and if you had jet gun inoculations in the Navy, I 
believe that, as likely as not, they could have led 
to you developing Hepatitis C.  

The Board finds that the foregoing evidence received since 
the previous RO decision bears directly and substantially 
upon the issue of service connection for liver disease and, 
when considered alone or together with all of the evidence, 
both old and new, must be considered to fairly decide the 
claim.  Accordingly, the evidence received since the previous 
RO decision denying service connection for liver disease is 
new and material, and the claim for service connection for 
liver disease is reopened.  


ORDER

1.  The claim for service connection for head trauma 
residuals, to include headaches, is reopened.  To this 
extent, the appeal is granted.

2.  The claim for service connection for a liver disability 
is reopened.  To this extent, the appeal is granted.


REMAND

There are indications that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Efforts to obtain such records should be accomplished 
as such records may be relevant to the claims for VA 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  

The duty to assist requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  VA examinations have not been conducted with 
respect to the issues on appeal.

With respect to the claim for service connection for 
residuals of head trauma, an examination would allow an 
opportunity to determine the nature and etiology of any 
disability of the head which may currently be present.  In 
particular, an opinion should be obtained regarding whether 
the veteran currently has any residuals of head trauma noted 
in an undated service medical record which indicates that the 
veteran was struck by an unknown assailant and sustained a 
one inch laceration over the right eye that was closed with 
five sutures.  A remand is required to obtain an opinion as 
to whether there is a nexus.  

Regarding the claims for service connection for a liver 
disability and hepatitis B and C, the Board notes that an 
examination would afford an opportunity to obtain a medical 
opinion as to whether the veteran currently has residuals 
associated with exposure to hepatitis noted in a service 
medical record dated in October 1974.

Regarding the claim for service connection for a low back 
disability, the Board notes that an examination would afford 
an opportunity to obtain a medical opinion as to whether any 
current disability of the back is related to symptoms of low 
back pain and severe spasm noted in a service medical record 
dated in September 1975.

Regarding the claims for service connection for COPD and 
asbestosis, a respiratory disabilities examination is 
required.  With asbestos-related claims, VA must determine 
whether military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  
The Board notes that the veteran's military occupation 
specialty was ship fitter.  This is consistent with his claim 
of exposure to asbestos, welding fumes, and hazardous 
chemicals.  An examination would allow an opportunity to 
determine whether he currently has any respiratory disability 
which could be attributed to such exposures.  

Regarding the claims for service connection for a mental 
disorder, to include PTSD, a depressive disorder, and a 
bipolar disorder, a psychiatric examination is required.  An 
examination would allow an opportunity to clarify 
specifically what psychiatric disability, if any, is present, 
and whether any such disability is related to service.  A 
service medical record dated in October 1975 reflects that 
the veteran was seen for situational anxiety.  An examination 
would allow an opportunity to determine whether he currently 
has any psychiatric disability which could be attributed to 
such inservice symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

2.  The veteran should be afforded a 
neurological examination to determine 
whether he currently has any residuals of 
head trauma.  The examiner should record 
the full history of the disability, 
including the veteran's own account of 
the etiology of his claimed disability.  
The claims file must be made available to 
the examiner, including the service 
medical records documenting an inservice 
head injury, and post service medical 
records documenting a second injury after 
service.  The examiner should 
specifically comment as to whether it is 
at least as likely as not (i.e., a 
probability of 50 percent or greater) 
that any currently diagnosed disability 
was caused by the injury noted during 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  

3.  The veteran should be afforded a VA 
liver examination to determine the 
etiology of any currently diagnosed liver 
disability, to include hepatitis B and/or 
C.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should record the full history of any 
diagnosed disability, including the 
veteran's own account of the etiology of 
his claimed disability.  The examiner 
should specifically comment as to whether 
it is at least as likely as not that any 
currently found liver disability, to 
include hepatitis B and C, was caused by 
any exposure to a risk factor during 
service (to include the possible exposure 
to hepatitis referenced by the October 
1974 service medical record), or whether 
such an etiology or relationship is 
unlikely. 

4.  The veteran should be afforded an 
orthopedic examination to determine the 
etiology of any low back disability which 
is currently present.  The examiner 
should record the full history of the 
disability, including the veteran's own 
account of the nature of his claimed 
disability.  The examiner should 
specifically comment as to whether it is 
at least as likely as not that any 
currently found low back disability is 
related to the back pain and spasm noted 
in the service medical records in 
September 1975, or whether such an 
etiology or relationship is unlikely.

5.  The veteran should then be afforded a 
VA respiratory examination.  The claims 
folder should be made available to the 
examiner for review.  The examination 
report should include a summary of the 
relevant history.  The examination should 
include a chest X-ray.  The radiology 
report and the actual chest X-ray should 
be made available to the VA examiner for 
review.  The examiner should offer an 
opinion as to whether any abnormality 
which is found on examination and/or on 
X-ray is attributable to exposure to 
asbestos.  An explanation as to the 
criteria for a diagnosis of asbestosis or 
other asbestos related disease should be 
provided.  The examiner should also offer 
an opinion as to the veteran's contention 
that COPD resulted from exposure to 
chemicals and welding fumes during 
service.  

6.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder which may be present.  The 
claims folder should be made available to 
the examiner for review.  The examination 
report should include a summary of the 
relevant history.  The examiner should 
provide a diagnosis, and should 
specifically comment as to whether it is 
at least as likely as not that any 
current psychiatric disorder is related 
to service, or whether such an etiology 
or relationship is unlikely.

7.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


